 HEMPSTEAD MOTOR HOTELPiedmont Properties, Inc. d/b/a Hempstead MotorHotel and Local 32B-32J, Service EmployeesInternational Union, AFL-CIO. Case AO-237August 23, 1982ADVISORY OPINIONOn July 6, 1982, a petition for an advisory opin-ion, and a memorandum in support thereof, wasfiled by Piedmont Properties, Inc. d/b/a Hemp-stead Motor Hotel, herein called the Employer, inconformity with Sections 102.98 and 102.99 of theNational Labor Relations Board Rules and Regula-tions, Series 8, as amended, seeking to determinewhether the Board would assert jurisdiction overthe Employer.In pertinent part the petition and memorandumallege as follows:(1) There is pending before the New York StateLabor Relations Board, herein called the StateBoard, a petition filed by Local 32B-32J, ServiceEmployees International Union, AFL-CIO, hereincalled the Union, Case SE-54403, seeking a repre-sentation election. No determination has been madeby the State Board with respect to such petition.(2) The Employer is a private corporation oper-ated for profit. It presently owns and operates amotor hotel located in West Hempstead, NewYork, which has 72 rooms which are rented on adaily rate basis. All of its guests are transient. TheEmployer's principal office is at the above location.By its petition, the Employer asserts that its grossannual revenues exceed $500,000 and that it annual-ly purchases goods and services involved in inter-state commerce valued in excess of $50,000.(3) The Union neither admits nor denies theaforesaid commerce data and the State Board hasmade no findings with respect thereto.(4) There is no representation or unfair laborpractice proceeding pending before this Board.(5) Although served with a copy of the petitionfor advisory opinion no response, as provided bythe Board's Rules and Regulations, has been filedby any party.On the basis of the above, the Board is of theopinion that:(I) The Employer presently owns and operates amotor hotel located in West Hempstead, NewYork.(2) The Board's current standard for the asser-tion of jurisdiction over owners of hotels andmotels, who come within the Board's legal jurisdic-tion, is a gross annual revenue in excess of$500,000.1As the Employer's gross annual revenues exceed$500,000, and as its annual purchases of goods andservices involved in interstate commerce arevalued in excess of $50,000, we would assert juris-diction over the Employer's operations.Accordingly, the parties are advised, under Sec-tion 102.103 of the Board's Rules and Regulations,Series 8, as amended, that, based on the allegationsherein, the Board would assert jurisdiction over theoperations of the Employer with respect to labordisputes cognizable under Sections 8, 9, and 10 ofthe Act.I Penn-Keystone Realty Corp., 191 NLRB 800 (1971).263 NLRB No. 87645